
	

114 HR 3443 IH: Women’s Health Accountability Act
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3443
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mrs. Ellmers of North Carolina introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the provision of funds under title X of the Public Health Service Act to Planned
			 Parenthood Federation of America, Inc., or its affiliates, subsidiaries,
			 successors, or clinics during a period of review by the Government
			 Accountability Office and the Congress.
	
	
 1.Short titleThis Act may be cited as the Women’s Health Accountability Act. 2.Prohibition of Public Health Service Act title X funding to Planned Parenthood until Congressional review of GAO evaluation (a)In generalNo Federal funds may be made available pursuant to a grant or contract under title X of the Public Health Service Act (42 U.S.C. 300 et seq.) to Planned Parenthood Federation of America, Inc., or any of its affiliates, subsidiaries, successors, or clinics until the date on which Congress completes a review of the report under subsection (b).
			(b)Congressional review of GAO evaluation on Planned Parenthood activities
 (1)GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report containing an evaluation of all medical items and services being offered in the facilities of Planned Parenthood Federation of America, Inc., and of its affiliates, subsidiaries, successors, or clinics.
 (2)Congressional reviewNot later than the date that is three months after the date of receipt of the report under paragraph (1), Congress shall complete a review of such report.
				
